Title: To John Adams from Tristram Dalton, 26 March 1798
From: Dalton, Tristram
To: Adams, John



Sir
Washington 26th March 1798

I would not have so soon again trespassed upon Your important Moments, did not the publick coincide with my private interest, on the present occasion. Both of them connected I hope will plead my Excuse.
In your serious Message to Congress of the 19th Instant, I observe that, among other measures to prepare for the Worst, You have recommended “replenishing our Arsenals, establishing Founderies, and military Manufactures.”
You will be informed, Sir, that the United States, after a critical examination by an Engineer, purchased a Site, judged most proper, for erecting Works to effect the proposed Purposes—This was the Point of Land where the Potomac and Shenandoah Rivers form a Junction—My good Friend Mr. Lear was the Agent employed to negociate this business. He now forwards, to the Secretary at War, the Deeds of the same, who is very fully informed of every particular relative thereto—
Prior to this Purchase by the United States, and before we had an Idea of such an Event, Mr. Lear & I had taken a Lease of this Property, which we calculated upon as highly beneficial to our commercial Views—This, in part, we were willing to sacrifice to the Public Weal, sensible that every necessary Arrangement for their Works might be made without our being deprived, totally, of the Advantages that we had secured—For we did not intend our Bargain as a Business of modern Speculation, but for a regular permanent Profit—Of this Opinion we yet continue, and should be happy to have the respective Appropriations of the Premises made so that we might proceed in our Improvements—without interfering with the Designs of the United States—
On this Point Mr. Lear intends to write to the Secretary of War, and thro’ him, we hope soon to have this part of the business finished.
When a Citizen of our Government tenders his Services, without interfering in what may be deemed the just Pretensions of another—sensible, at the same time, that he is better situated, and as well qualified, to execute the Trust, I am sure that such an Application would not be placed, by Yourself, among the Blanks—but that it would meet the Consideration it deserved—I, therefore, beg leave to represent to You, Sir, in my own Behalf, and in that of my Friend Tobias Lear, (praying You to consider us as One in this Application, and, together, as composing the House under the Firm of Lear & Co. without any other Partner) that we have a large Store and Wharf in this City—a large Store and other Buildings on the Point at the Confluence of the Potomac and Shenandoah, and another Store at the Great Falls, an intermediate Stage on the former River—that our mercantile chain of Connections is on this Rout, and that no other House is so well fixed to superintend and direct any business or Operations on this Course—
Our Establishment up the River, at the Spot proposed for the Arsenal, being one of the main Pivots of our own Plans, tends to facilitate our attending to any which the U. States may contemplate at that Point, and can, in no way, operate to their Prejudice—Should the United States have occasion for a Commissioner, or Agent, to superintend their Preparations and Works in that Quarter, Mr. Lear & I would readily, and gratefully accept an Appointment thereto, promising, what we know to be in our disposition as well as Power, strict and impartial Attention to the Duties of the Office, and proper Economy in the Expectitures of Monies—
I am— / Sir, with the greatest Respect, / Your most Obedient / And very hble Servant
Tristram Dalton